Exhibit 10.1

M & T Bank
Manufacturers and Traders Trust Company

CREDIT AGREEMENT
Pennsylvania

March 1 , 2006

BORROWER:

BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania corporation; BBC HOLDINGS, INC.,
a Delaware corporation; BRRE HOLDINGS, INC., a Delaware corporation; BIG BOULDER
CORPORATION, a Pennsylvania corporation; NORTHEAST LAND CO., a Pennsylvania
corporation; LAKE MOUNTAIN COMPANY, a Pennsylvania corporation AND JACK FROST
MOUNTAIN COMPANY, a Pennsylvania corporation, jointly and severally.

Address of residence/chief executive office: Route 940 and Moseywood Road, P.O.
Box 707, Blakeslee, Pennsylvania 18610-0707.

BANK:

MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation with
banking offices at One M&T Plaza, Buffalo, New York 14240 Attention: Office of
General Counsel

The Bank and the Borrower, intending to be legally bound, agree as follows:

1. DEFINITIONS.

a. "Credit" means any and all credit facilities and any other financial
accommodations made by the Bank in favor of the Borrower whether now or
hereafter in existence.

b.

"Obligations" means any and all indebtedness or other obligations of the
Borrower to the Bank in any capacity, now existing or hereafter incurred,
however created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise), whethe rjoint
or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all obligations owed under any swap
transaction (as defined in 11 U.S.C. § 101), and all interest, fees, charges,
costs or expenses which accrue on or in connection with the foregoing, including
any indebtedness or obligations (i) not yet outstanding but contracted for, or
with regard to which any other commitment by the Bank exists; (ii) arising prior
to, during or after any pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding; (iii) owed by the Borrower to others and which the Bank obtained, or
may obtain, by assignment or otherwise; and (iv) payable under this Agreement.

c. "Subsidiary" means any corporation or other business entity of which at least
fifty percent (50%) of the voting stock or other ownership interest is owned by
the Borrower directly or indirectly through one or more Subsidiaries. If the
Borrower has no Subsidiaries, the provisions of this Agreement relating to the
Subsidiaries shall be disregarded, without affecting the applicability of such
provisions to the Borrower alone.

d. "Transaction Documents" means this Agreement and all documents, instruments
or other agreements by the Borrower in favor of the Bank in connection (directly
or indirectly) with the Obligations, whether now or hereafter in existence,
including promissory notes, security agreements, guaranties and letter of credit
reimbursement agreements.

2. REPRESENTATIONS AND WARRANTIES. The Borrower makes the following
representations and warranties and any "Additional Representations and
Warranties" on the schedule attached hereto and made part hereof (the
"Schedule"), all of which shall be deemed to be continuing representations and
warranties as long as this Agreement is in effect:

a. Good Standing; Authority. The Borrower and each Subsidiary (if either is not
an individual) is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was formed. The Borrower and each
Subsidiary is duly authorized to do business in each jurisdiction in which
failure to be so qualified might have a material adverse effect on its business
or assets and has the power and authority to own each of its assets and to use
them in the ordinary course of business now and in the future.

b. Compliance. The Borrower and each Subsidiary conducts its business and
operations and the ownership of its assets in compliance with each applicable
statute, regulation and other law, including environmental laws. All approvals,
including authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the "Approvals")
necessary for the conduct of the Borrower's and each Subsidiary's business and
for the Credit have been duly obtained and are in full force and effect. The
Borrower and each Subsidiary is in compliance with the Approvals. The Borrower
and each Subsidiary (if either is not an individual) is in compliance with its
certificate of incorporation, by-laws, partnership agreement, articles of
organization, operating agreement or other applicable organizational or
governing document as may be applicable to the Borrower or a Subsidiary
depending on its organizational structure ("Governing Documents"). The Borrower
and each Subsidiary is in compliance with each agreement to which it is a party
or by which it or any of its assets is bound.

c. Legality. The execution, delivery and performance by the Borrower of this
Agreement and all related documents, including the Transaction Documents, (i)
are in furtherance of the Borrower's purposes and within its power and
authority; (ii) do not (A) violate any statute, regulation or other law or any
judgment, order or award of any court, agency or other governmental authority or
of any arbitrator with respect to the Borrower or any Subsidiary or (B) violate
the Borrower's or any Subsidiary's Governing Documents (if either is not an
individual), constitute a default under any agreement binding on the Borrower or
any Subsidiary or result in a lien or encumbrance on any assets of the Borrower
or any Subsidiary; and (iii) if the Borrower or any Subsidiary is not an
individual, have been duly authorized by all necessary organizational actions.





--------------------------------------------------------------------------------

d. Fiscal Year. The fiscal year of the Borrower is the calendar year unless the
following blank states otherwise: year ending October 31st .

e. Title to Assets. The Borrower and each Subsidiary has good and marketable
title to each of its assets free of security interests, mortgages or other liens
or encumbrances, except as set forth on the Schedule titled "Permitted Liens" or
pursuant to the Bank's prior written consent.

f. Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (any, an
"Action") which involves the Borrower, its Subsidiaries or their respective
assets and might have a material adverse effect upon the Borrower or any
Subsidiary or threaten the validity of the Credit, any Transaction Document or
any related document or action.

g. Full Disclosure. Neither this Agreement nor any certificate, financial
statement or other writing provided to the Bank by or on behalf of the Borrower
or any Subsidiary contains any statement of fact that is incorrect or misleading
in any material respect or omits to state any fact necessary to make any such
statement not incorrect or misleading. The Borrower has not failed to disclose
to the Bank any fact that might have a material adverse effect on the Borrower
or any Subsidiary.

3.  AFFIRMATIVE COVENANTS. So long as this Agreement is in effect, the Borrower
will comply with any "Additional Affirmative Covenant" contained in the Schedule
and shall:

a. Financial Statements and Other Information. Promptly deliver to the Bank (i)
quarterly, within sixty (60) days after the end of each of its fiscal quarters,
its 10Q statement and a consolidated financial statement of the Borrower, all
Guarantors and each of Borrower's and Guarantors' Subsidiaries as of the end of
such quarter, which financial statement shall consider of income and cash flows
for such period, for the corresponding period in the previous fiscal year, with
a consolidated balance sheet as of the end of such period; the quarterly
financial statements to be internally prepared and verified in writing by the
chief executive officer of the Borrower, all guarantors and each of Borrower's
and Guarantors' Subsidiaries; and in such detail as the Bank may request; (ii)
within one hundred twenty (120) days after the end of each fiscal year,
consolidated statements of the Borrower's, each Guarantors' and each of
Borrower's and Guarantors' Subsidiaries' income and cash flows and its
consolidated balance sheet as of the end of such fiscal year, setting forth
comparative figures for the preceding fiscal year and to be (check applicable
box, if no box is checked the financial statements shall be audited):

x audited o reviewed o compiled

by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' chief financial officer to be
correct and in accordance with the Borrowers and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' records and to present fairly the
results of the Borrower's and each Guarantors' and each Subsidiary of Borrower
and each Guarantors' operations and cash flows and its financial position at
year end; and (iii) with each statement of income, a certificate executed by the
Borrower's and each Guarantors' and each Subsidiary of Borrower and each
Guarantors' chief executive and chief financial officers or other such person
responsible for the financial management of the Borrower and each Guarantors'
and each Subsidiary of Borrower and each Guarantors (A) setting forth the
computations required to establish the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' compliance with each financial
covenant, if any, during the statement period, (B) stating that the signers of
the certificate have reviewed this Agreement and the operations and condition
(financial or other) of the Borrower and each Guarantors' and each Subsidiary of
Borrower and each Guarantors during the relevant period and (C) stating that no
Event of Default occurred during the period, or if an Event of Default did
occur, describing its nature, the date(s) of its occurrence or period of
existence and what action the Borrower and each Guarantors' and each Subsidiary
of Borrower and each Guarantors has taken with respect thereto. The Borrower and
each Guarantors' and each Subsidiary of Borrower and each Guarantors shall also
promptly provide the Bank with copies of all annual reports, proxy statements
and similar information distributed to shareholders, partners or members, and
copies of all filings with the Securities and Exchange Commission and the
Pension Benefit Guaranty Corporation, and shall provide, in form satisfactory to
the Bank, such additional information, reports or other information as the Bank
may from time to time reasonably request regarding the financial and business
affairs of the Borrower and each Guarantors' and each Subsidiary of Borrower and
each Guarantors. If the Borrower is an individual, the Borrower shall provide
annually a personal financial statement in form and detail acceptable to the
Bank and such other financial information as the Bank may from time to time
reasonably request.

b. Accounting; Tax Returns and Payment of Claims. The Borrower and each
Subsidiary will maintain a system of accounting and reserves in accordance with
generally accepted accounting principles, has filed and will file each tax
return required of it and, except as disclosed in the Schedule, has paid and
will pay when due each tax, assessment, fee, charge, fine and penalty imposed by
any taxing authority upon it or any of its assets, income or franchises, as well
as all amounts owed to mechanics, materialmen, landlords, suppliers and the like
in the normal course of business.

c. Inspections. Promptly upon the Bank's request, the Borrower will permit, and
cause its Subsidiaries to permit, the Bank's officers, attorneys or other agents
to inspect its and its Subsidiary's premises, examine and copy its records and
discuss its and its Subsidiary's business, operations and financial or other
condition with its and its Subsidiary's responsible officers and independent
accountants.

d. Operating Accounts. Maintain, and cause its Subsidiaries to maintain,
depository bank accounts with the Bank.

e.

Changes in Management and Control.

If the Borrower is not an individual, immediately upon any change in the
identity of the Borrower's chief executive officers or in its beneficial
ownership, the Borrower will provide to the Bank a certificate executed by its
senior individual authorized to transact business on behalf of the Borrower,
specifying such change.

f. Notice of Defaults and Material Adverse Changes. Immediately upon acquiring
reason to know of (i) any Event of Default, (ii) any event or condition that
might have a material adverse effect upon the Borrower or any Subsidiary or
(iii) any Action, the Borrower will provide to the Bank a certificate executed
by the Borrower's senior individual authorized to transact business on behalf of
the Borrower, specifying

-2-





--------------------------------------------------------------------------------

the date(s) and nature of the event or the Action and what action the Borrower
or its Subsidiary has taken or proposes to take with respect to it.

g. Insurance. Maintain its, and cause its Subsidiaries to maintain, property in
good repair and will on request provide the Bank with evidence of insurance
coverage satisfactory to the Bank, including fire and hazard, liability,
workers' compensation and business interruption insurance and flood hazard
insurance as required.

h. Further Assurances. Promptly upon the request of the Bank, the Borrower will
execute, and cause its Subsidiaries to execute, and deliver each writing and
take each other action that the Bank deems necessary or desirable in connection
with any transaction contemplated by this Agreement.

4.  NEGATIVE COVENANTS. As long as this Agreement is in effect, the Borrower
shall not violate, and shall not suffer or permit any of its Subsidiaries to
violate, any of the following covenants and any "Additional Negative Covenant"
on the Schedule. The Borrower shall not:

a. Indebtedness. Permit any indebtedness (including direct and contingent
liabilities) not described on the Schedule titled "Permitted Indebtedness"
except for trade indebtedness or current liabilities for salary and wages
incurred in the ordinary course of business and not substantially overdue.

b. Guaranties. Become a guarantor, a surety, or otherwise liable for the debts
or other obligations of another, whether by guaranty or suretyship agreement,
agreement to purchase indebtedness, agreement for furnishing funds through the
purchase of goods, supplies or services (or by way of stock purchase, capital
contribution, advance or loan) for the purpose of paying or discharging
indebtedness, or otherwise, except as an endorser of instruments for the payment
of money deposited to its bank account for collection in the ordinary course of
business and except as may be specified in the Schedule titled "Permitted
Guaranties".

c. Liens. Permit any of its assets to be subject to any security interest,
mortgage or other lien or encumbrance, except as set forth on the Schedule
titled "Permitted Liens" and except for liens for property taxes not yet due;
pledges and deposits to secure obligations or performance for workers'
compensation, bids, tenders, contracts other than notes, appeal bonds or public
or statutory obligations; and materialmen's, mechanics', carriers' and similar
liens arising in the normal course of business.

d. Investments. Make any investment other than in FDIC insured deposits or
United States Treasury obligations of less than one year, or in money market or
mutual funds administering such investments, except as set forth on the Schedule
titled "Permitted Investments".

e. Loans. Make any loan, advance or other extension of credit except as
disclosed on the Schedule titled "Permitted Loans", except for endorsements of
negotiable instruments deposited to the Borrower's deposit account for
collection, trade credit in the normal course of business and intercompany loans
approved in writing by the Bank.

f. Distributions. If the Borrower is not an individual, declare or pay any
distribution, except for (i) dividends payable solely in stock and (ii) cash
dividends paid to the Borrower by its Subsidiary.

g. Changes In Form. (i) Transfer or dispose of substantially all of its assets,
(ii) acquire substantially all of the assets of any other entity, (iii) do
business under or otherwise use any name other than its true name or (iv) make
any material change in its business, structure, purposes or operations that
might have a material adverse effect on the Borrower or any of its Subsidiaries.
If the Borrower or any Subsidiary is not an individual, (i) participate in any
merger, consolidation or other absorption or (ii) make, terminate or permit to
be revoked any election pursuant to Subchapter S of the Internal Revenue Code.

5.  FINANCIAL COVENANTS. During the term of this Agreement, the Borrower shall
not violate, and shall not suffer or permit any of its Subsidiaries to violate,
any of the following covenants (complete applicable financial covenant) or any
"Additional Financial Covenants" on the Schedule.  Unless the "Additional
Financial Covenants" section of the Schedule sets forth a different measurement
period, compliance for the financial covenants shall be required at all times.
The Borrower shall not:

a.

Tangible Net Worth. Permit its tangible net worth to be less than
$12,000,000.00, to be tested annually;

b.

Debt to Worth Ratio. Permit the ratio of (A) liabilities of the Borrower (other
than liabilities fully subordinated to its obligations to the Bank) to (B) the
consolidated tangible net worth of the Borrower, to be greater than 2.0 : 1.00,
to be tested annually;

c.

Debt Service Coverage Ratio. Permit the ratio of (A) the sum of (i) the net
income of the Borrower, (ii) the depreciation and amortization of the Borrower,
(iii) the interest expense of the Borrower, and (iv) other non-cash or
extraordinary expenses of the Borrower, during any fiscal year, and any
distributions (if permitted), to (B) the total of (i) the current installments
of all principal payable by the Borrower, in connection with any indebtedness or
other obligation maturing more than one year after the end of such fiscal year
and arising from the borrowing of any money or the deferral of the purchase
price of any asset and (ii) the interest expense of the Borrower, during such
fiscal year, to be less than 1.50 : 1.00 to be tested annually;

d.

Affiliates' Compensation.  Pay or accrue during any fiscal year compensation
(including but not limited to all salary, bonuses, consulting, management or
other fees, rentals and other payments to any person owning or managing 5% or
more of the Borrower or any Subsidiary or any relative or cohabitant of such a
person, and to any entity under common control with or controlling the Borrower
or any Subsidiary) exceeding $_____________ in the aggregate for the Borrower
and all Subsidiaries;

e.

Capital Expenditures. Make capital expenditures of any kind exceeding $_________
in the aggregate during any fiscal year;

f.

Operating Leases. Become obligated as lessee pursuant to operating leases
exceeding $_____________ in the aggregate during any fiscal year.

-3-





--------------------------------------------------------------------------------

6. DEFAULT.

a. Events of Default. Any of the following events or conditions shall constitute
an "Event of Default": (i) failure by the Borrower to pay when due (whether at
the stated maturity, by acceleration, upon demand or otherwise) the Obligations,
or any part thereof, or there occurs any event or condition which after notice,
lapse of time or after both notice and lapse of time will permit acceleration of
any Obligation; (ii) default by the Borrower in the performance of any
obligation, term or condition of this Agreement, the other Transaction Documents
or any other agreement with the Bank or any of its affiliates or subsidiaries
(collectively, "Affiliates"); (iii) failure by the Borrower to pay when due
(whether at the stated maturity, by acceleration, upon demand or otherwise) any
indebtedness or obligation owing to any third party or any Affiliate, the
occurrence of any event which could result in acceleration of payment of any
such indebtedness or obligation or the failure to perform any agreement with any
third party or any Affiliate; (iv) the Borrower is dissolved, becomes insolvent,
generally fails to pay or admits in writing its inability generally to pay its
debts as they become due; (v) the Borrower makes a general assignment,
arrangement or composition agreement with or for the benefit of its creditors or
makes, or sends notice of any intended, bulk sale; the sale, assignment,
transfer or delivery of all or substantially all of the assets of the Borrower
to a third party; or the cessation by the Borrower as a going business concern;
(vi) the Borrower files a petition in bankruptcy or institutes any action under
federal or state law for the relief of debtors or seeks or consents to the
appointment of an administrator, receiver, custodian or similar official for the
wind up of its business (or has such a petition or action filed against it and
such petition action or appointment is not dismissed or stayed within forty-five
(45) days); (vii) the reorganization, merger, consolidation or dissolution of
the Borrower (or the making of any agreement therefor); (viii) the death or
judicial declaration of incompetency of the Borrower, if an individual; (ix) the
entry of any judgment or order of any court, other governmental authority or
arbitrator against the Borrower; (x) falsity, omission or inaccuracy of facts
submitted to the Bank or any Affiliate (whether in a financial statement or
otherwise); (xi) an adverse change in the Borrower, its business, assets,
operations, affairs or condition (financial or otherwise) from the status shown
on any financial statement or other document submitted to the Bank or any
Affiliate, and which change the Bank determines will have a material adverse
affect on (a) the Borrower, its business, assets, operations or condition
(financial or otherwise), or (b) the ability of the Borrower to pay or perform
the Obligations; (xii) any pension plan of the Borrower fails to comply with
applicable law or has vested unfunded liabilities that, in the opinion of the
Bank, might have a material adverse effect on the Borrower's ability to repay
its debts; (xiii) any indication or evidence received by the Bank that the
Borrower may have directly or indirectly been engaged in any type of activity
which, in the Bank's discretion, might result in the forfeiture or any property
of the Borrower to any governmental authority; (xiv) the occurrence of any event
described in Section 6(a)(i) through and including 6(a)(xiii) with respect to
any Subsidiary or to any endorser, guarantor or any other party liable for, or
whose assets or any interest therein secures, payment of any of the Obligations;
or (xv) the Bank in good faith deems itself insecure with respect to payment or
performance of the Obligations.

b. Rights and Remedies Upon Default. Upon the occurrence of any Event of
Default, the Bank without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Borrower, any Subsidiary or any other person (all and each of
which demands, presentments, protests, advertisements and notices are hereby
waived), may exercise all rights and remedies under the Borrower's or its
Subsidiaries' agreements with the Bank or its Affiliates, applicable law, in
equity or otherwise and may declare all or any part of any Obligations not
payable on demand to be immediately due and payable without demand or notice of
any kind and terminate any obligation it may have to grant any additional loan,
credit or other financial accommodation to the Borrower or any Subsidiary. All
or any part of any Obligations whether or not payable on demand, shall be
immediately due and payable automatically upon the occurrence of an Event of
Default in Section 6(a)(vi) above. The provisions hereof are not intended in any
way to affect any rights of the Bank with respect to any Obligations which may
now or hereafter be payable on demand.

7. EXPENSES. The Borrower shall pay to the Bank on demand all costs and expenses
(including all fees and disbursements of counsel retained for advice, suit,
appeal or other proceedings or purpose and of any experts or agents it may
retain), which the Bank may incur in connection with (i) the administration of
the Obligations, including any administrative fees the Bank may impose for the
preparation of discharges, releases or assignments to third-parties; (ii) the
enforcement and collection of any Obligations or any guaranty thereof; (iv) the
exercise, performance enforcement or protection of any of the rights of the Bank
hereunder, or (v) the failure of the Borrower or any Subsidiary to perform or
observe any provisions hereof. After such demand for payment of any cost,
expense or fee under this Section or elsewhere under this Agreement, the
Borrower shall pay interest at the highest default rate specified in any
instrument evidencing any of the Obligations from the date payment is demanded
by the Bank to the date reimbursed by the Borrower. All such costs, expenses or
fees under this Agreement shall be added to the Obligations.

8. TERMINATION. This Agreement shall remain in full force and effect until (i)
all Obligations outstanding, or contracted or committed for (whether or not
outstanding), shall be finally and irrevocably paid in full and (ii) all
Transaction Documents have been terminated by the Bank.

9.  RIGHT OF SETOFF.

If an Event of Default occurs, the Bank shall have the right to set off against
the amounts owing under this Agreement and the other Transaction Documents any
property held in a depositor other account or otherwise with the Bank or its
Affiliates or otherwise owing by the Bank or its Affiliates in any capacity to
the Borrower, its Subsidiary or any guarantor of, or endorser of any of the
Transaction Documents evidencing, the Obligations. Such setoff shall be deemed
to have been exercised immediately at the time the Bank or such Affiliate elect
to do so.

10. MISCELLANEOUS.

a. Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank's records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower's relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.

b. Generally Accepted Accounting Principles. Any financial calculation to be
made, all financial statements and other financial information to be provided,
and all books and records, system of accounting and reserves to be kept in
connection with the provisions

-4-





--------------------------------------------------------------------------------

of this Agreement, shall be in accordance with generally accepted accounting
principles consistently applied during each interval and from interval to
interval; provided, however, that in the event changes in generally accepted
accounting principles shall be mandated by the Financial Accounting Standards
Board or any similar accounting body of comparable standing, or should be
recommended by Borrower's certified public accountants, to the extent such
changes would affect any financial calculations to be made in connection
herewith, such changes shall be implemented in making such calculations only
from and after such date as Borrower and the Bank shall have amended this
Agreement to the extent necessary to reflect such changes in the financial and
other covenants to which such calculations relate.

c.  Indemnification.

If after receipt of any payment of all, or any part of, the Obligations, the
Bank is, for any reason, compelled to surrender such payment to any person or
entity because such payment is determined to be void or voidable as a
preference, an impermissible setoff, or a diversion of trust funds, or for any
other reason, the Transaction Documents shall continue in full force and the
Borrower shall be liable, and shall indemnify and hold the Bank harmless for,
the amount of such payment surrendered. The provisions of this Section shall be
and remain effective notwithstanding any contrary action which may have been
taken by the Bank in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to the Bank's rights under the Transaction
Documents and shall be deemed to have been conditioned upon such payment having
become final and irrevocable. The provisions of this Section shall survive the
termination of this Agreement and the Transaction Documents.

d. Further Assurances. From time to time, the Borrower shall take, and cause its
Subsidiaries to take, such action and execute and deliver to the Bank such
additional documents, instruments, certificates, and agreements as the Bank may
reasonably request to effectuate the purposes of the Transaction Documents.

e. Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All
rights and remedies of the Bank pursuant to this Agreement and the Transaction
Documents shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy. In the event of any unreconcilable
inconsistencies, this Agreement shall control. No single or partial exercise by
the Bank of any right or remedy pursuant to this Agreement or otherwise shall
preclude any other or further exercise thereof, or any exercise of any other
such right or remedy, by the Bank.

f. Governing Law; Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the Commonwealth of
Pennsylvania. Unless provided otherwise under federal law, this Agreement will
be interpreted in accordance with the laws of the Commonwealth of Pennsylvania
excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COMMONWEALTH OF
PENNSYLVANIA IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH
AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND
AT BORROWER'S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED
THAT NOTHING CONTAINED IN THIS AGREEMENT WILL PREVENT THE BANK FROM BRINGING ANY
ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both the Bank and Borrower. Borrower waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Agreement.

g. Joint and Several; Successors and Assigns. If there is more than one
Borrower, each of them shall be jointly and severally liable for all amounts,
which become due, and the performance of all obligations under this Agreement,
and the term "the Borrower" shall include each as well as all of them. This
Agreement shall be binding upon the Borrower and upon its heirs and legal
representatives, its successors and assignees, and shall inure to the benefit
of, and be enforceable by, the Bank, its successors and assignees and each
direct or indirect assignee or other transferee of any of the Obligations;
provided, however, that this Agreement may not be assigned by the Borrower
without the prior written consent of the Bank.

h. Waivers; Changes in Writing. No failure or delay of the Bank in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The
Borrower expressly disclaims any reliance on any course of dealing or usage of
trade or oral representation of the Bank (including representations to make
loans to the Borrower) and agrees that none of the foregoing shall operate as a
waiver of any right or remedy of the Bank. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless made specifically in writing by the Bank and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No modification to any provision of this Agreement
shall be effective unless made in writing in an agreement signed by the Borrower
and the Bank.

i. Interpretation. Unless the context otherwise clearly requires, references to
plural includes the singular and references to the singular include the plural;
references to "individual" shall mean a natural person and shall include a
natural person doing business under an assumed name (e.g., a "DBA"); the word
"or" has the inclusive meaning represented by the phrase "and/or"; the word
"including", "includes" and "include" shall be deemed to be followed by the
words "without limitation"; and captions or section headings are solely for
convenience and not part of the substance of this Agreement. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Agreement and shall be deemed continuous. Each provision of this Agreement
shall be interpreted as consistent with existing law and shall be deemed amended
to the extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Borrower agrees that in any legal proceeding, a photocopy of this Agreement kept
in the Bank's course of business may be admitted into evidence as an original.

j. Waiver of Jury Trial. THE BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THE BORROWER AND
THE BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO. THE BORROWER
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. THE

-5-





--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

Date: March 1, 2006

TIN # 24-0854342

TIN # 51-0294425

BLUE RIDGE REAL ESTATE COMPANY

BBC HOLDINGS, INC.

By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick
Eldon D. Dietterick, Executive Vice President &

By: Eldon D. Dietterick, President
Treasurer

Attest: /s/ Christine A. Liebold

/s/ Nina A. Corey
Christine A. Liebold, Secretary

Nina A. Corey, Secretary

TIN # 51-0294426

TIN # 24-0822326

BRRE HOLDINGS, INC.

BIG BOULDER CORPORATION
By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick
Eldon D. Dietterick, President

By: Eldon D. Dietterick, Executive Vice President & Treasurer

Attest: /s/ Nina A. Corey

Attest: /s/ Christine A. Liebold
Nina A. Corey, Secretary

Christine A. Liebold, Secretary

TIN #23-1682251

TIN # 23-2243205

NORTHEAST LAND CO.

LAKE MOUNTAIN COMPANY

By:/s/ Eldon D. Dietterick

By:/s/ Eldon D. Dietterick
Eldon D. Dietterick, Executive Vice President & Treasurer

Eldon D. Dietterick, Executive Vice President & Treasurer

Attest: /s/ Christine A. Liebold

Attest: /s/ Christine A. Liebold
Christine A. Liebold, Secretary

Christine A. Liebold, Secretary

TIN # 23-1670482

JACK FROST MOUNTAIN COMPANY

By:/s/ Eldon D. Dietterick
Eldon D. Dietterick, Executive Vice President & Treasurer

Attest: /s/ Christine A. Liebold
Christine A. Liebold, Secretary

-6-





--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA

)

: SS.

COUNTY OF CARBON

)

ACKNOWLEDGMENT

On the 1st day of March, in the year 2006, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared ELDON D. DIETTERICK,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within said instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

/s/ Mary M. Sweeney

Notary Public

Mary M. Sweeney, Notary Public

Kidder Twp., Carbon County

My Commission Expires Apr. 23 2009

Member, Pennsylvania Association of Notaries




-7-





--------------------------------------------------------------------------------

SCHEDULE

Additional Representations and Warranties (§2)

NONE

Additional Affirmative Covenants (§3)

NONE

Permitted Indebtedness (§4(a))

NONE

Permitted Guaranties (§4(b))

NONE

Permitted Liens (§4(c))

NONE

Permitted Investments (§4(d))

NONE

Permitted Loans (§4(e))

NONE







-8-



